          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DORIS HABY,
                               Plaintiff,
                                                                  20-CV-4119 (JPO)
                     -v-
                                                               OPINION AND ORDER
 TIME WARNER CABLE PENSION
 PLAN,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Doris Haby brings a claim under the Employment Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq., against Defendant Time Warner Cable

Pension Plan (the “Pension”), arising from the Pension’s determination that its pension plan (the

“Plan”) did not entitle her to death benefits. Haby challenges the Pension’s interpretation of the

Plan and asserts that the fact that her brother — a former employee of Time Warner Cable

(“TWC”) — listed her as his beneficiary entitled her to benefits following his death. Haby and

the Pension now both move for summary judgment. For the reasons that follow, Haby’s motion

is denied and the Pension’s motion is granted.

I.     Background

       Time Warner Cable previously employed Haby’s brother, David Clifton, who became

fully vested in TWC’s Plan before his employment there ended in June 1997. (Dkt. No. 27 ¶¶ 1–

2). In 2018, Clifton selected Haby as his beneficiary under the Plan. (Dkt. No. 27 ¶ 3.) Haby

alleges her brother’s pension had a value of $41,840.72 as of October 2018. (Dkt. No. 1 ¶ 5.)

       Clifton died on October 28, 2018. (Dkt. No. 27 ¶ 3.) After her brother’s death, Haby

contacted the Pension to inquire about her right to death benefits, which the Pension treated as a

formal ERISA benefit claim. (Dkt. No. 27 ¶ 5; Dkt. No. 24-2 at 2.) The Pension informed Haby


                                                 1
          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 2 of 8




in writing that it had determined that she was not entitled to death benefits. 1 (Dkt. No. 27 ¶ 5;

Dkt. No. 24-2 at 3–4.) The basis for the Pension’s determination was Section 1.3 of the Plan

(Dkt. No. 24-2 at 3–4), titled “Participants Who Terminated Employment Prior to Restatement

Date,” the relevant portion of which follows:

       The benefits provided hereunder with respect to any Participant who retired or
       whose employment with an Employing Company otherwise terminated prior to
       the Restatement Date will, except as otherwise specifically provided herein, be
       governed in all respects by the terms of the Plan as in effect as of the date of the
       Participant’s retirement or other termination of employment.

(Dkt. No. 24-2 at 89.) The Pension read Section 1.3 to create a “general rule ‘that a participant’s

benefit will be governed by the terms of the Pension Plan in effect as of the date of the

participant’s termination of employment, unless otherwise specifically provided in the Pension

Plan.” (Dkt. No. 24-2 at 3) (emphasis added). The provision of the Plan that would entitle Haby

to death benefits became effective on January 1, 2000 (Dkt. No. 24-2 at 4, 107), after Clifton’s

termination of employment in 1997. That provision, Section 8.1(a)(i), reads as follows:

       Death Prior to Benefit Commencement. (a) Effective January 1, 2000, (i) if a
       Participant dies with a nonforfeitable interest and prior to his Benefit
       Commencement Date, his Beneficiary shall receive monthly payments in the form
       and the amount such Beneficiary would have received if the Participant had begun
       receiving benefits at the earliest date permissible under the terms of the plan
       (assuming the Participant had terminated employment the day before his death if
       he died during employment) and had specified his Beneficiary to receive 50% of
       the monthly amount payable to him. 2



1
  Section 11.4 of the Plan gave the Pension “exclusive authority and sole and absolute discretion
to interpret the Plan, to determine eligibility for benefits and the amount of benefit payments . . .
and decide all matters arising in connection with the interpretation, administration and operation
of the Plan or the determination of eligibility for benefits or the amount of benefit payments.”
(Dkt. No. 24-2 at 114.)
2
  The Pension acknowledged that Clifton was a participant who died with a nonforfeitable
interest and prior to his benefit commencement date. (Dkt. No. 24-2 at 3.) The Pension only
disputed — and still disputes — whether Section 8.1(a) applied to Clifton since it became
effective after his termination.


                                                  2
          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 3 of 8




(Dkt. No. 24-2 at 107.) The Pension thus concluded that there was no death benefit payable to

Haby. (Dkt. No. 24-2 at 4.)

       Haby disagreed with the Pension’s interpretation of Section 1.3 and appealed. (Dkt. No.

24-2 at 6–8.) In her appeal, Haby noted that Section 1.3 itself states that it applies “with respect

to any Participant [whose employment] terminated prior to the Restatement Date.” (Dkt. No. 24-

2 at 7) (emphasis added). The Restatement Date of the Plan was January 1, 1997 (Dkt. No. 24-2

at 87); Clifton’s last day of employment at TWC was in June of 1997. (Dkt. No. 27 ¶ 2.) So,

according to Haby, the terms of the Plan in effect at the time of Clifton’s termination did not

govern whether Haby was entitled to death benefits. Instead, all the provisions of the Plan as of

the Restatement Date governed whether she was entitled to death benefits. (Dkt. No. 24-2 at 7.)

The Plan as of the Restatement Date had Section 8.1(a)(i) as reproduced above. (Dkt. No. 24-2

at 107.) Since Clifton died after January 1, 2000, when Section 8.1(a)(i) became effective, Haby

asserted she was owed death benefits. (Dkt. No. 24-2 at 7–8.)

       But after considering Haby’s appeal, the Pension upheld its prior denial. (Dkt. No. 24-2

at 27–30.) The Pension explained in a letter to Haby that Section 8.1(a)(i) would apply only if

Clifton had worked at least one hour for TWC after January 1, 2000. (Dkt. No. 24-2 at 27.) The

Pension otherwise maintained its position that the Plan terms in effect at the time of Clifton’s

1997 termination controlled. Id. The Pension’s letter also advised Haby that its appeal decision

was final but that she could challenge it under Section 502(a) of ERISA. (Dkt. No. 24-2 at 29–

30.)

       Though not addressed by either party in the administrative proceedings described,

Section 16.3 was an additional provision that governed how the Pension should make benefit

determinations. This section, under Article XVI: General Provisions of the Plan, provided, in




                                                  3
          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 4 of 8




relevant part, that “[u]nless otherwise expressly provided in the Plan, all benefits in respect of

any Participant shall be determined in accordance with the provisions of the Plan as in effect on

such Participant’s Termination of Employment.” (Dkt. No. 24-2 at 129) (emphasis added).

       On January 17, 2020, having exhausted her appeal rights as required under the Plan and

ERISA, Haby brought this action against the Pension. (Dkt. No. 1.) Haby claims the Pension’s

final denial of her request for death benefits was an abuse of discretion. (Dkt. No. 1 ¶ 16.) Haby

moved for summary judgment on September 21, 2020. (Dkt. No. 24.) The Pension cross-moved

for summary judgment on October 19, 2020. (Dkt. No. 25.)

II.    Legal Standard

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material if it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “On summary judgment, the party bearing the

burden of proof at trial must provide evidence on each element of its claim or defense.” Cohen

Lans LLP v. Naseman, No. 14 Civ. 4045, 2017 WL 477775, at *3 (S.D.N.Y. Feb. 3, 2017)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). “If the party with the burden of

proof makes the requisite initial showing, the burden shifts to the opposing party to identify

specific facts demonstrating a genuine issue for trial, i.e., that reasonable jurors could differ

about the evidence.” Clopay Plastic Prods. Co. v. Excelsior Packaging Grp., Inc., No. 12 Civ.

5262, 2014 WL 4652548, at *3 (S.D.N.Y. Sept. 18, 2014). The Court must view all evidence “in

the light most favorable to the non-moving party and draw all reasonable inferences in its favor,”

and summary judgment may be granted only if “no reasonable trier of fact could find in favor of

the nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (internal quotation

marks and citations omitted).


                                                  4
          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 5 of 8




III.   Discussion

       There are no material facts in dispute. (Dkt. No. 24 at 1; Dkt. No. 26 at 2.) The parties

also agree on the proper standard of review. (Dkt. No. 28 at 1; Dkt. No. 29 at 2.) The only issue

before the Court is whether the Plan entitles Haby to death benefits.

       The Pension determined that the Plan did not entitle Haby to death benefits. Because

Section 11.4 of the Plan gives the Pension discretion to interpret the Plan (Dkt. No. 24-2 at 114),

the Court reviews the Pension’s interpretation for an abuse of discretion. See Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Review of the Pension’s interpretation under an

abuse of discretion standard must be “highly deferential.” Jordan v. Retirement Committee of

Rensselaer Polytechnic Inst., 46 F.3d 1264, 1271 (2d Cir. 1995). The scope of this review is

“narrow”: The Court must defer to the Pension’s interpretation of the Plan if it is reasonable,

even if there is an alternative, reasonable interpretation. Pagan v. NYNEX Pension Plan, 52 F.3d

438, 442–43 (2d Cir. 1995); see also Miles v. New York State Teamsters Conference Pension &

Retirement Fund Employee Pension Benefit Plan, 698 F.2d 593, 601 (2d Cir. 1983) (“Where

both the trustees of a pension fund and a rejected applicant offer rational, though conflicting,

interpretations of plan provisions, the trustees’ interpretation must be allowed to control.”) Only

when a plan administrator’s interpretation is inconsistent with the plain words of the plan, or the

plan administrator imposes a standard not within the plan, may a court find an abuse of

discretion. See Miles, 698 F.2d at 599.

       Thus, the Court must decide whether the Pension interpreted the Plan reasonably when it

denied Haby death benefits. The Pension interprets Section 1.3 of the Plan as providing that the

terms in effect at the time of Clifton’s termination dictate whether Haby is entitled to death

benefits. If the terms in effect when Clifton stopped working at TWC apply, then nothing in the




                                                 5
          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 6 of 8




Plan would entitle Haby to death benefits. 3 Haby rightly points out, however, that Section 1.3 is

ambiguous here — it only establishes that the terms in effect when an employee was terminated

govern benefit determinations for participants whose employment terminated before the

Restatement Date. (Dkt. No. 24-2 at 20.) Section 1.3 is silent on how to interpret the Plan for

employees, like Clifton, who were terminated after the Restatement Date. Haby interprets

Section 1.3’s silence to mean the entire Plan as of a participant’s last day at TWC applies for

participants whose time at TWC ended after the Restatement Date. Under Haby’s interpretation,

if a term was in the Plan at the time of an employee’s termination, then that term controls even if

was not in effect at the time of termination — if the term is presently in effect.

       But it is not enough for Haby to merely reveal an ambiguity in the Plan, or to offer a

plausible — even reasonable — alternative interpretation. Haby must show that the Pension’s

interpretation is unreasonable. This is where Haby’s claim fails. The Pension’s interpretation of

Section 1.3 is not only consistent with the Section’s plain words, but explicitly supported

elsewhere in the Plan. Section 16.3 plainly states that benefits shall be determined based on “the

provisions of the Plan as in effect on such Participant’s Termination of Employment,” unless the

Plan provides expressly otherwise. (Dkt. No. 24-2 at 129) (emphasis added). Haby points to no

provision that supersedes this default rule for interpreting the Plan; the Court’s review of the

Plan does not uncover one either.

       The Pension’s deciding that Section 8.1(a) does not confer death benefits to the

beneficiary of a participant who stopped working at TWC before the Section went into effect is



3
  The parties’ motions briefly discuss other provisions of the Plan that could have entitled Haby
to death benefits. However, since Clifton did not elect to provide a survivor benefit or make
contributions to the Plan, the parties agree that those provisions do not control here. (Dkt. No.
26 at 4–5; Dkt. No. 28 at 2).


                                                  6
          Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 7 of 8




thus not “add[ing] additional language to the Plan that is not there,” as Haby asserts. (Dkt. No.

24 at 7.) Section 8.1(a) states that it is “Effective January 1, 2000” (Dkt. No. 24-2 at 107), which

is after Clifton’s termination. Nothing in the text of Section 8.1(a) prescribes whether it applies

to Plan participants whose employment terminated before 2000. But Sections 1.3 and 16.3

require benefit determinations to be made based on the terms in effect when a participant’s

employment at TWC ended. That the Pension would require Clifton to have worked an hour

after January 1, 2000 for Section 8.1(a) to apply and make Haby eligible for death benefits here

is therefore reasonable. Accordingly, the Pension’s interpretation is entitled to deference, and

the Court concludes it is not an abuse of discretion. 4




4
  Because the Pension is responsible for evaluating and paying benefit claims, Haby asserts there
is a conflict of interest the Court must consider in determining whether there is an abuse of
discretion. (Dkt. No. 24 at 9–10 (citing Metro Life Ins. Co. v. Glenn, 554 U.S. 105, 112 (2008)).)
Yet Haby’s only evidence of this conflict of interest influencing the Pension is the Pension’s
interpreting the Plan to deny Haby death benefits. (Dkt. No. 24 at 9–10; Dkt. No. 28 at 7.) That
is not enough. Unlike in the case Haby cites, Latronica v. Local 1430 International Brotherhood
of Electrical Workers Pension Fund, there is no evidence in the administrative record of this
conflict of interest influencing the Pension’s interpretation of the Plan. 403 F. Supp. 3d 287,
301–03 (2019) (giving significant weight to a pension fund’s conflict of interest where the fund
provided different reasons to the plaintiff for its benefits determination than the reasons it
discussed internally, offered inherently contradictory explanations, and relied on weak evidence).
Without evidence that the Pension’s “conflict of interest as evaluator and payor of benefits
influenced its reasonable interpretation,” the Court does not give the Pension’s “conflict of
interest any weight in [its] review.” Hobson v. Metropolitan Life Ins. Co., 574 F.3d 75, 83
(2009).


                                                  7
         Case 1:20-cv-04119-JPO Document 30 Filed 09/01/21 Page 8 of 8




IV.    Conclusion

       For the foregoing reasons, Haby’s motion for summary judgment is DENIED and the

Pension’s cross-motion for summary judgment is GRANTED.

       The Clerk of Court is directed to close the motions at Docket Numbers 24 and 25, to

enter judgment for the Defendant, and to close this case.

       SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                8
